        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 1 of 29




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HMC INCORPORATED and
 KARA DIPIETRO,

                        Plaintiffs,

                v.                                Civil Action No. 19-cv-03285-JS

 COMPLETE BUSINESS SOLUTIONS
 GROUP, INC. d/b/a PAR FUNDING and
 FAST ADVANCE FUNDING, INC.,

                        Defendants.


    DEFENDANTS COMPLETE BUSINESS SOLUTIONS GROUP, INC. AND FAST
        ADVANCE FUNDING, INC.’S STATEMENT OF MATERIAL FACTS
         IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT

       Pursuant to this Court’s Policies and Procedures, Defendants Complete Business Solutions

Group, Inc. d/b/a Par Funding (“CBSG”) and Fast Advance Funding, Inc. (“FAF”) (together,

“Defendants”), by and through their undersigned counsel, hereby submit this Statement of Material

Facts in support of their Motion for Summary Judgment:

       Plaintiffs’ Claims and Defenses, and Defendants’ Counterclaims

       1.     Plaintiffs purport to state causes of action against Defendants for violations of the

United States mail and wire fraud statute, common law fraud, civil RICO, RICO conspiracy, and

breach of contract. See Ex. 15, Pls.’ First Amended Complaint, ECF No. 10, at Counts I-IV.

       2.     Defendants state counterclaims against Plaintiffs in this action—specifically, FAF

states breach of contract claims against Plaintiffs HMC Incorporated (“HMC”) and Kara DiPietro

(“DiPietro”), and CBSG states a breach of contract claim against DiPietro. See Ex. 16 (APPX.
         Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 2 of 29




0040-0072)1, Defs’ First Am. Answer with Affirmative Defenses and Counterclaims, ECF No. 15;

see also Ex. 17 (APPX. 0073-0099), CBSG’s Am. Answer with Affirmative Defenses, ECF No.

19.

       3.      Plaintiffs purport to state the following affirmative defenses to Defendants’

counterclaims: unconscionability, duress, and extortion. See Ex. 18 (APPX. 0105-0108), Pls.’

Answer to Defs.’ Counterclaims, ECF No. 18, at Affirmative Defenses.

       Plaintiffs’ Commercial Sophistication

       4.      HMC, which has been in existence for over 30 years, is a full-service design/build

and custom millwork firm, historically providing services across the country and specializing in

food service and dining facilities, until more recently, when the business has “very much changed”

and the company has “made lots of changes as it related to how the market was working.” See Ex.

1, July 6, 2020 Deposition of Kara DiPietro (“DiPietro Dep. (7/6/20)”), at 34:1-36:2; Ex. 4, July

9, 2020 Deposition of Joshua Persing (“Persing Dep. (7/9/20)” or “Persing 2nd Dep.”), at 156:7-

15; Ex. 5, March 12, 2020 Deposition of Gerry Dzurek (“Dzurek Dep.”), at 30:6-20, 31:9-14, 71:4-

11, 32:3-11, 43:13-45:2, 61:13-62:2.

       5.      HMC has performed jobs for hotels, schools, hospitals, and military bases across

the country, and been registered to do business in multiple states. See Ex. 1, DiPietro Dep. (7/6/20),

at 32:12-20, 34:3-5, 125:14-15; Ex. 3, March 12, 2020 Deposition of Josh Persing (“Persing Dep.

(3/12/20)” or “Persing 1st Dep.”), at 61:16-62:18, 84:4-85:2; see also Ex. 101 (APPX. 1917-1935),

HMC Executive Summary Report (Persing 2nd Dep. Ex. 29), produced at HMC074986-




1
        All Exhibits cited herein, with the exception of deposition transcripts, have been separately
stamped in Defendants’ Appendix with the pagination prefix of “APPX.” The deposition
transcripts are still included in Defendants’ Appendix.

                                                  2
           Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 3 of 29




HMC075003, at HMC074989; Ex. 69 (APPX. 1552-1572), HMC’s Collection of Gratitude Book

to CBSG (DiPietro Ex. 42), produced at CBSG(HMC)0021851-CBSG(HMC)0021870.

          6.   HMC was founded by Gerry Dzurek (“Dzurek”) in 1989 and then sold to his

daughter, DiPietro, in 2015, and she has been the 100% owner since the sale. See Ex. 1, DiPietro

Dep. (7/6/20), at 36:16-21, 51:4-9, 68:4-6; Ex. 5, Dzurek Dep., at 10:6-11, 20:14-21:2, 31:9-14,

85:5-8.

          7.   DiPietro, a sophisticated business owner of three different companies, was chosen

as Maryland’s small business person of the year in 2017 and is a member of U.S. Women’s

Chamber of Commerce. See Ex. 1, DiPietro Dep. (7/6/20), at 40:2-6, 94:9-17, 158:20-22; see also

Ex. 70 (APPX. 1573-1575), 2017 MD Small Business Person of the Year Award Article; Ex. 71

(APPX. 1576-1579), U.S. Women’s Chamber of Commerce Biography for DiPietro.

          8.   As CEO and owner of HMC, she is responsible for running all aspects of the

business and overseeing operations, business development, budge, company financials, and

company strategic decisions. See Ex. 1, DiPietro Dep. (7/6/20), at 97:1-19, 17:12-15; see also Ex.

3, Persing Dep. (3/12/20), at 86:21-87:7.

          9.   Since 2013, HMC has had millions of dollars in revenue and DiPietro’s email

signature identifies HMC as one of the 5,000 fastest growing companies in the U.S. See Ex. 1,

DiPietro Dep. (7/6/20), at 32:6-11, 33:10-34:2, 68:14-16, 158:23-159:3; Ex. 4, Persing Dep.

(7/9/20), at 62:2-22; Ex. 5, Dzurek Dep., at 73:6-10; see also Ex. 101 (APPX. 1917-1935), HMC

Executive Summary Report (Persing 2nd Dep. Ex. 29), produced at HMC074986-HMC075003, at

HMC074996 (showing revenue totals from 2013 through 2019).




                                                3
         Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 4 of 29




       10.     HMC has had more than $7 million in revenue since June 1, 2019. See Ex. 1,

DiPietro Dep. (7/6/20), at 212:16-20; Ex. 2, July 7, 2020 Deposition of Kara DiPietro (“DiPietro

Dep. (7/7/20)”), at 36:21-37:2, 43:5-8.

       11.     In that same time period HMC has generated more than $2 million in income. See

Ex. 2, DiPietro Dep. (7/7/20), at 37:8-9, 43:5-8.

       12.     Since 2015, HMC has had approximately 25-35 employees. See Ex. 1, DiPietro

Dep. (7/6/20), at 68:8-13, 93:15-22; Ex. 3, Persing Dep. (3/12/20), at 48:6-10; see also Ex. 72

(APPX 1580-1581), HMC 2019 Management Chart (Persing 2nd Dep. Ex. 28), produced at

CBSG(HMC)0017640.

       13.     HMC hires lawyers and accountants. See Ex. 1, DiPietro Dep. (7/6/20), at 38:2-4,

196:10-22, 293:2-5; Ex. 3, Persing Dep. (3/12/20), at 54:13-55:15, 56:3-57:11; see also Ex. 62

(APPX. 1114-1125), Sandy Spring Bank Records Excerpts (showing over $70,000 in payments to

White & Williams).

       Plaintiffs’ Notice, Awareness, and Acceptance of the MCA Industry

       14.     Plaintiffs, who were unable to secure bank financing, received merchant cash

advance (MCA) money before CBSG, and signed “a lot” of MCA agreements. See Ex. 1, DiPietro

Dep. (7/6/20), at 138:21-139:7, 139:16-24, 140:12-15, 159:24-160:20, 183:21-23, 193:11-15; Ex.

22 (APPX. 0155-0158), Pls.’ Interrogatory Answers, No. 4; see also Exs. 102-106 (APPX. 1936-

2014), Other MCA Agreements.

       15.     Plaintiffs were “very familiar” with daily payments and paybacks in MCA

agreements. See Ex. 1, DiPietro Dep. (7/6/20), at 140:12-20.




                                                    4
           Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 5 of 29




       16.        Plaintiffs have sought but not signed for any MCA money after Defendants’ deals.

See Ex. 1, DiPietro Dep. (7/6/20), at 172:23-174:6; see also Ex. 73 (APPX. 1582-1592), Email

from K. DiPietro to E. Greissman (2/3/20), produced at HMC045804.

       17.        HMC, LLC—a company owned by Dzurek with the same address as HMC, Inc.

and which DiPietro has called HMC’s “west coast affiliate” and clams to contribute 7% of

“company revenue”—has actually received MCA money after the parties’ factoring agreements,

and transferred it to HMC, Inc. See Ex. 1, DiPietro Dep. (7/6/20), at 41:16-20; Ex. 4, Persing Dep.

(7/9/20), at 159:17-22; Ex. 5, Dzurek Dep., at 172:14-173:5, 183:16-19; see also Ex. 59 (APPX.

1057-1076), Reliant Funding MCA Agreement; Ex. 73 (APPX. 1582-1592), Email from K.

DiPietro to E. Greissman (2/3/20), produced at HMC045804.

       18.        DiPietro formed Kinetic Capital, LLC (“Kinetic Capital”) in 2018, an ISO for

CBSG, and began to connect or “steer” businesses looking for cash advances, including her

father’s consulting group (The Dzurek Group), with CBSG for funding. See Ex. 1, DiPietro Dep.

(7/6/20), at 97:20-98:14, 162:10-163:2, 169:14-170:7, 197:7-8, 292:12-16, 295:15-21, 296:10-14,

375:13-23, 377:4-6; Ex. 3, Persing Dep. (3/12/20), at 37:2-20, 391:21-392:7, 396:2-14; Ex. 4,

Persing Dep. (7/9/20), at 119:17-22; see also, e.g., Ex. 74 (APPX. 1593-1595), Email from K.

DiPietro     to   T.   Villarose,   et   al.   (12/14/18),   produced   at   CBSG(HMC)0017245-

CBSG(HMC)0017246.

       19.        DiPietro used CBSG’s agreement in forming Kinetic Capital’s standard form

contract. See Ex. 75 (APPX. 1596-1623), Email from K. DiPietro to J. Mack, et al. (4/19/19)

(Persing 1st Dep. Ex. 15), with attachment; compare with, e.g., Ex. 30 (APPX. 0420-0440),

Factoring Agreement (2/15/18); see also Ex. 1, DiPietro Dep. (7/6/20), at 299:21-23; Ex. 3, Persing

Dep. (3/12/20), at 38:15-39:7, 300:1-20; Exs. 30-58 (APPX. 0420-1056), Factoring Agreements.



                                                   5
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 6 of 29




       20.    DiPietro consulted with an attorney in preparing Kinetic Capital’s standard form

contract. See Ex. 76 (APPX. 1624-1627), Email from K. DiPietro to J. Cole, et al. (10/22/18),

produced at CBSG(HMC)0014387 (DiPietro Dep. Ex. 27); see also Ex. 1, DiPietro Dep. (7/6/20),

at 199:10-18, 292:23-293:5, 294:10-17; Ex. 3, Persing Dep. (3/12/20), at 398:6-9.

       Plaintiffs’ Factoring Agreements with Defendants

       21.    HMC was connected to CBSG through a broker, at a time when HMC had other

MCA agreements in effect. See Ex. 1, DiPietro Dep. (7/6/20), at 247:7-22, 249:3-7.

       22.    Plaintiffs’ first factoring agreement with CBSG on February 15, 2018. See Ex. 30

(APPX. 0420-0440), Factoring Agreement (2/15/18); see also Ex. 1, DiPietro Dep. (7/6/20), at

143:23-144:2, 176:5-8, 202:16-18, 248:22-249:1; Ex. 25 (APPX. 0173-0174), July 23, 2020

Declaration of Joe Cole (“Cole Dec.”), at ¶¶ 3-5; Ex. 100 (APPX. 1778-1916)2, Accounting

Summary of Defendants’ Transactions with HMC, produced at CBSG(HMC)0024482.

       23.    Plaintiffs admit “[w]e did a lot of deals” with CBSG and, in fact, signed more than

50 factoring agreements with CBSG. See Exs. 30-53, 55-57 (APPX. 0420-0933; 0956-1030),

CBSG Factoring Agreements; see also Ex. 22 (APPX. 0155-0158), Pls.’ Interrogatory Answers,

No. 4; Ex. 1, DiPietro Dep. (7/6/20), at 202:24-203:6, 232:13-14, 299:24-300:2; Ex. 25 (APPX.

0173-0174), Cole Dec., at ¶¶ 3-5; Ex. 100 (APPX. 1778-1916), Accounting Summary of

Defendants’ Transactions with HMC, produced at CBSG(HMC)0024482.

       24.    The last two factoring agreements with CBSG were signed on December 19, 2018

and February 27, 2019, and were funded in weekly installments, with the daily payment amounts

beginning at a certain amount and increasing based on additional income. See Ex. 56 (APPX.



2
     This Exhibit is the subject of Defendants’ contemporaneously-filed Motion to File
Document Under Seal.

                                               6
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 7 of 29




0985), Factoring Agreement (12/19/18), at p. 2 (“Daily Specified Amount to be determined on

percentage of income.”); Ex. 57 (APPX. 1009), Factoring Agreement (2/27/19), at p. 2 (“Daily

Specified Amount begins at $4,583.00 per day, and increases based on percentage of income.”).

       25.    CBSG advanced HMC approximately $3.89 million over several weeks under the

December 19, 2018 agreement, and approximately $3.35 million over several weeks under the

February 27, 2019 agreement. See Ex. 1, DiPietro Dep. (7/6/20), at 152:5-19, 154:13-20, 243:13-

244:22, 332:20-333:6, 360:5-14, 361:6-8; see also Ex. 3, Persing Dep. (3/12/20), at 339:15-340:7,

340:13-21, 341:13-20; Ex. 78 (APPX. 1631-1636), Collection of HMC Requests for Weekly

Funding (Persing 1st Dep. Ex. 10); Ex. 22 (APPX. 0211), July 9, 2020 Expert Report of J. Duross

O’Bryan (“O’Bryan Report”), at Attachment 8 (p. 1); Exs. 63-65, 67 (APPX. 1126-1384; 1391-

1459), Plaintiffs’ Bank Statements.

       26.    Plaintiffs signed two factoring agreements with FAF. See Exs. 54, 58 (APPX. 0934-

0955; 1031-1056), FAF Factoring Agreements.

       27.    The factoring agreements were read and signed by DiPietro on behalf of HMC, in

her capacity as owner and principal for HMC, and she testified that “I understand every deal that

we have.” See, e.g., Ex. 30 (APPX. 0422-0424), Factoring Agreement (2/15/18), at pp. 2-3 and §

2.3; see also Exs. 31-58 (APPX. 0441-1056), Factoring Agreements (same provisions); Ex. 2,

DiPietro Dep. (7/7/20), at 32:19, 186:17-187:2.

       28.    DiPietro also personally guaranteed HMC’s performance of and obligations under

the factoring agreements. See, e.g., Ex. 30 (APPX. 0429), Factoring Agreement (2/15/18), at

Guaranty, p. 9; see also Exs. 31-58 (APPX. 0441-1056), Factoring Agreements (same guaranties).

       29.    The factoring agreements were entered into for a business purposes. See, e.g., Ex.

30 (APPX. 0424; 0430), Factoring Agreement (2/15/18), at § 2.12 (“Merchant is entering into this



                                                  7
         Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 8 of 29




Agreement FOR BUSINESS PURPOSES ONLY and not as a consumer for personal, family or

household purposes.”), p. 8 (Disclosure for Confession of Judgment), and p. 10 (Authorization

Agreement for Direct Deposit and Authorization to Resume ACH Debiting Form) (attesting that

the bank accounts are established for a business purpose); see also Exs. 31-58 (APPX. 0441-1056),

Factoring Agreements (same provisions); Ex. 2, DiPietro Dep. (7/7/20), at 176:15-177:15.

       30.     The parties’ factoring agreements are governed by Pennsylvania law. See, e.g., Ex.

56 (APPX. 0986; 0988), Factoring Agreement (12/19/18), at §§ 1.10, 4.6; see also Exs. 30-55; 57-

58 (APPX. 0420-0981; 1006-1056), Factoring Agreements (same provisions).

       31.     Under the parties’ factoring agreements, HMC was advanced a total of

$25,432,102.20. See Ex. 25 (APPX. 0173-0174), Cole Dec., at ¶¶ 3-5; see also Ex. 100 (APPX.

1778-1916), Accounting Summary of Defendants’ Transactions with HMC, produced at

CBSG(HMC)0024482; Exs. 30-58 (APPX. 0420-1056), Factoring Agreements.

       32.     Under the parties’ factoring agreements, Plaintiffs agreed to pay a total of

$36,549,626.08 in future receivables. See Ex. 25 (APPX. 0173-0174), Cole Dec., at ¶¶ 3-5; see

also Ex. 100 (APPX. 1778-1916), Accounting Summary of Defendants’ Transactions with HMC,

produced at CBSG(HMC)0024482; Exs. 30-58 (APPX. 0420-1056), Factoring Agreements.

       33.     Under the parties’ factoring agreements, the future receivables purchased by either

CBSG or FAF, as the case may be, from HMC are paid to the purchaser (CBSG or FAF) in daily

payments. See, e.g., Ex. 56 (APPX. 0985-0987; 0994; 0996), Factoring Agreement (12/19/18), at

p. 2, §§ 1.1, 1.2, 1.11, 1.13 (Protection 7), p. 11 (Authorization Agreement for Direct Deposit), p.

13 (Authorization to Resume ACH Debiting Form); see also Exs. 30-55; 57-58 (APPX. 0420-

0981; 1006-1056), Factoring Agreements (same provisions).




                                                 8
         Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 9 of 29




       34.     Under the parties’ factoring agreements, HMC waived rights to recover

consequential or punitive damages. See, e.g., Ex. 56 (APPX. 0986), Factoring Agreement

(12/19/18), at § 1.8; see also Exs. 30-55; 57-58 (APPX. 0420-0981; 1006-1056), Factoring

Agreements (same provisions).

       35.     Plaintiffs voluntarily entered into all agreements, were not forced into signing them,

and described HMC’s relationship with CBSG in 2018 as “great.” See Ex. 1, DiPietro Dep.

(7/6/20), at 194:20-195:21, 250:22-251:2, 252:15-18; Ex. 2, DiPietro Dep. (7/7/20), at 187:8-9.

       36.     Plaintiffs negotiated the terms of their MCA agreements and knowingly “structured

the draws and the daily payment” in the parties’ factoring agreements. See Ex. 1, DiPietro Dep.

(7/6/20), at 194:20-195:21; Ex. 2, DiPietro Dep. (7/7/20), at 48:3-6; see also Ex. 6, June 30, 2020

Deposition of Joe Cole (“Cole Dep.”), at 57:6-22, 254:21-255:1, 265:3-11; Ex. 7, June 29, 2020

Deposition of Wendy Lyday (“Lyday Dep.”), at 54:3-15, 68:17-69:1, 99:15-22, 110:15-21.

       37.     Before signing any MCA agreement, DiPietro “discussed things with lots of

people,” including other employees at HMC and accountants, and she had the opportunity to

review with an attorney even if it was not actually reviewed by one. See Ex. 1, DiPietro Dep.

(7/6/20), at 195:23-196:22, 201:1-10.

       38.     On January 12, 2019, Plaintiffs expressed gratitude to CBSG for making HMC’s

business possible by providing “A Collection of Gratitude” book. See Ex. 69 (APPX. 1552-1572),

HMC’s Collection of Gratitude Book to CBSG (DiPietro Ex. 42), produced at

CBSG(HMC)0021851-CBSG(HMC)0021870 (“The pages that follow are a collection of projects

HMC completed in 2018. You and everyone at CBSG have played an integral role to [sic] in

HMC’s success.”); see also Ex. 1, DiPietro Dep. (7/6/20), at 263:13-15.




                                                 9
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 10 of 29




        Plaintiffs’ Notice, Awareness, and Acceptance of Fees

        39.     As a general matter, finance fees are negotiated, and Plaintiffs incurred a

$472,356.60 finance fee in November 2018, and a $412,296.24 finance fee in December 2018. See

Ex. 6, Cole Dep., at 182:14-184:2, 186:17-187:4; see also Ex. 25 (APPX. 0173-0174), Cole Dec.,

at ¶¶ 3-5; Ex. 100 (APPX. 1782, 1788), Accounting Summary of Defendants’ Transactions with

HMC, produced at CBSG(HMC)0024482.

        40.     Plaintiffs would often take advantage of early payoff discounts on certain factoring

agreements, but not always. See, e.g., Ex. 79 (APPX. 1637-1639), Emails between K. DiPietro and

A. Lau, et al. (12/3/18) (“It’s not that I didn’t want to pay it off. It was that with our project billing

schedules and new work, I wasn’t able to time it properly.”) (quoting DiPietro; emphasis added)

(Persing 2nd Dep. Ex. 11), produced at HMC014864-HMC014865; see also Ex. 4, Persing Dep.

(7/9/20), at 98:12-18, 100:5-101:13; Ex. 80 (APPX. 1640-1642, Collection of Discount Emails

(Persing 1st Dep. Ex. 8).

        41.     Plaintiffs were made aware of, provided notice of, and did not contemporaneously

object in writing to the $472,356.60 finance fee on the August 28, 2018 factoring agreement. See

Ex. 81 (APPX. 1643-1646), Emails between A. Lau and K. DiPietro (11/8/18) (DiPietro Dep. Ex.

102), produced at HMC014795-HMC014797; see also Ex. 9, June 29, 2020 Deposition of Aida

Lau (“Lau Dep.”), at 82:20-83:6.

        42.     In that same November 8, 2018 email exchange referenced above, Plaintiffs were

given notice of a reassessed factor rate on the October 3, 2018 factoring agreement that would

occur on December 7, 2018. See Ex. 81 (APPX. 1643-1646), Emails between A. Lau and K.

DiPietro (11/8/18) (DiPietro Dep. Ex. 102), produced at HMC014795-HMC014797; see also Ex.

9, Lau Dep., at 46:8-13.



                                                   10
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 11 of 29




       43.     HMC signed at least 20 more deals with CBSG after this first finance fee was

assessed. See Ex. 1, DiPietro Dep. (7/6/20), at 324:24-325:2, 326:20-23; see also Exs. 53-58

(APPX. 0910-1056), Factoring Agreements (signed on or after November 7, 2018); Ex. 22 (APPX.

0155-0158), Pls.’ Interrogatory Answers, No. 4.

       44.     On December 6, 2018, Plaintiffs were told that the deal was “due tomorrow, or else

fee will be accrued,” for which Plaintiffs acknowledged receipt and thanked CBSG “for reminder.”

Ex. 82 (APPX. 1647-1648), Emails between A. Lau and K. DiPietro, et al. (12/6/18), produced at

HMC041461.

       45.     On December 7, 2018, Plaintiffs were told that their balance on the October 3, 2018

factoring agreement “will go up after today, are you okay with that?” and DiPietro responded “It

is what it is – but if you’d like to throw in $450k or so be my guest lol!” and further stated “It’ll

all ‘come out in the wash’”. Ex. 83 (APPX. 1649-1652), Emails between A. Lau and K. DiPietro

(12/7/18) (DiPietro Dep. Ex. 35), produced at CBSG(HMC)0009143-CBSG(HMC)0009145.

       46.     In that same December 7, 2018 email exchange referenced above, Plaintiffs were

provided the specific fee amount of $412,296.24 that “will be accrued after today,” and Plaintiffs

did not contemporaneously object in writing. Ex. 83 (APPX. 1649-1652), Emails between A. Lau

and K. DiPietro (12/7/18) (DiPietro Dep. Ex. 35), at CBSG(HMC)0009145; see also Ex. 1,

DiPietro Dep. (7/6/20), at 329:4-14, 330:6-8; Ex. 4, Persing Dep. (7/9/20), at 103:18-104:3,

105:15-18; Ex. 9, Lau Dep., at 81:18-82:4.

       Plaintiffs’ Notice, Awareness, and Acceptance of Increasing Daily ACH Debits On
       Factoring Agreements Dated December 19, 2018 and February 27, 2019

       47.     Many of the parties’ factoring agreements had payment clauses in which payments

would increase at certain intervals. See, e.g., Ex. 53 (APPX. 0913), Factoring Agreement (12/5/18)

(graduated structure of purchased receivables based upon number of days); Ex. 50 (APPX. 0842),


                                                 11
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 12 of 29




Factoring Agreement (10/3/18) (increase in purchased receivables after 44 days); see also Ex. 9,

Lau Dep., at 37:5-24.

        48.     The parties’ December 19, 2018 factoring agreement, with a Purchase Price of

$3,890,000.00 and a Receipts Purchased Amount of $5,446,000.00, states that the Daily Specified

Amount is “to be determined on percentage of income” and further states on its face that HMC

“will be funded in weekly installments.” See Ex. 56 (APPX. 0985), Factoring Agreement

(12/19/18), at p. 2.

        49.     Pursuant to the December 19, 2018 factoring agreement, Plaintiffs sold ten groups

of accounts receivable at different dates to CBSG; for the initial funding, CBSG provided $630,500

on December 19, 2018, representing $882,700 of purchased receivables, and the initial payment

made by HMC was $3,500, and the ratio of the initial payment amount of $3,500 to the initial

purchased receivables of $882,700 is 0.40%. See Ex. 28 (APPX. 0189), O’Bryan Report, at 8; see

also Ex. 56 (APPX. 0985), Factoring Agreement (12/19/18), at p. 2; Ex. 63-65, 67 (APPX. 1126-

1384; 1391-1459), Plaintiffs’ Bank Statements.

        50.     For each additional purchase of receivables under the December 19, 2018 factoring

agreement, CBSG was entitled to additional payments, rather than the same initial daily payment

of $3,500, resulting in an increase in daily amounts owed. See Ex. 28 (APPX. 0189), O’Bryan

Report, at 8; see also Ex. 56 (APPX. 0985), Factoring Agreement (12/19/18), at p. 2; Ex. 6, Cole

Dep., at 350:18-20, 350:23-351:1, 365:14-19, 458:20-459:4, 461:20-462:2.

        51.     On January 23, 2019, Plaintiffs were informed that CBSG would be “increasing the

daily draw on the most recent daily contract” and that “The payment will go from $3,500.00 to

$12,337.00 (over 154 days) this will be applied for the wires sent so far.” Ex. 88 (APPX. 1666-

1669), Email from L. Marianni to K. DiPietro, et al. (1/23/19) (DiPietro Dep. Ex. 103).



                                                 12
         Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 13 of 29




         52.   Later that same day, DiPietro wrote Aida Lau an email with the subject line of

“Increase OK” and specifically stated in the email that “your good to increase,” which was then

confirmed internally within the parties. Ex. 88 (APPX. 1666-1669), Email from K. DiPietro to A.

Lau (1/23/19) (DiPietro Dep. Ex. 103), produced at HMC031423 (emphasis added); see also Ex.

85 (APPX. 1658-1660), Email from A. Lau to J. Mack, et al. (1/23/19) (DiPietro Dep. Ex. 45),

produced at CBSG(HMC)0009058-CBSG(HMC)0009059; Ex. 86 (APPX. 1661-1662), Email

from K. DiPietro to J. Persing (1/23/19) (DiPietro Dep. Ex. 73), produced at HMC036571; Ex. 1,

DiPietro Dep. (7/6/20), at 343:3-8; Ex. 4, Persing Dep. (7/9/20), at 106:5-22.

         53.   Subsequently, the daily payment amount on the December 19, 2018 factoring

agreement increased with each new distribution, at the same percentage from the initial daily

payment. See Exs. 63-65, 67 (APPX. 1126-1384; 1391-1459), Plaintiffs’ Bank Statements; see

also Ex. 28 (APPX. 0189), O’Bryan Report, at 8; Ex. 8, July 17, 2020 Deposition of J. Duross

O’Bryan (“O’Bryan Dep.”), at 71:23-72:5, 73:3-22; Ex. 6, Cole Dep., at 347:21-348:13, 448:13-

449:1.

         54.   On February 14, 2019, in response to DiPietro’s question regarding what CBSG

had for HMC’s daily payment amount, Plaintiffs were informed that CBSG would “be increasing

payment by $2,188.00 for each funding” and that “Tomorrow the payment will be $14,525.00

coming out from your account.” Ex. 87 (APPX. 1663-1665), Emails between A. Lau and K.

DiPietro, et al. (2/14/19) (DiPietro Dep. Ex. 105), produced at HMC009298-HMC009299; see

also Ex. 4, Persing Dep. (7/9/20), at 112:5-11, 113:11-17; Ex. 67 (APPX. 1391-1459), TD Bank

Statements (Dec. 2018-May 2019) (Persing 2nd Dep. Ex. 10), produced at TD0000859-

TD0000926.




                                                13
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 14 of 29




       55.     Plaintiffs “knew the money was leaving” HMC’s bank account at increasing

amounts in February 2019, and Plaintiffs still signed another factoring agreement with CBSG on

February 27, 2019. See Ex. 1, DiPietro Dep. (7/6/20), at 358:19-23, 361:9-18; see also Ex. 57

(APPX. 1030), Factoring Agreement (2/27/19).

       56.     Indeed, DiPietro testified that “I am aware of every single penny that comes in and

out of my business.” See Ex. 1, DiPietro Dep. (7/6/20), at 403:19-24.

       57.     The parties’ February 27, 2019 factoring agreement, with a Purchase Price of

$3,350,000.00 and a Receipts Purchased Amount of $4,690,000.00, states that the Daily Specified

Amount “begins at $4,583.00 per day, and increases based on percentage of income.” See Ex. 57

(APPX. 1009), Factoring Agreement (2/27/19), at p. 2.

       58.     Pursuant to the February 27, 2019 factoring agreement, Plaintiffs sold nine groups

of accounts receivable at different dates to CBSG; for the initial funding, CBSG provided $544,500

on February 27, 2019, representing $762,300 of purchased receivables, and the initial payment

made by HMC was $4,583, and the ratio of the initial payment amount of $4,583 to the initial

purchased receivables of $762,300 is 0.60%. See Ex. 28 (APPX. 0189), O’Bryan Report, at 8; see

also Ex. 57 (APPX. 1009), Factoring Agreement (2/27/19), at p. 2; Ex. 63-65, 67 (APPX. 1126-

1384; 1391-1459), Plaintiffs’ Bank Statements.

       59.     For each additional purchase of receivables under the February 27, 2019 factoring

agreement, CBSG was entitled to additional payments, rather than the same initial daily payment

of $4,583, resulting in an increase in daily amounts owed. See Ex. 28 (APPX. 0189), O’Bryan

Report, at 8; see also Ex. 57 (APPX. 1009), Factoring Agreement (2/27/19), at p. 2; Ex. 6, Cole

Dep., at 462:15-18.




                                                 14
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 15 of 29




       60.     The daily payment amount on the February 27, 2019 factoring agreement increased

with each new distribution, at the same percentage from the initial daily payment. See Ex. 63-65,

67 (APPX. 1126-1384; 1391-1459), Plaintiffs’ Bank Statements; see also Ex. 28 (APPX. 0190),

O’Bryan Report, at 9; Ex. 8, O’Bryan Dep., at 71:23-72:5, 73:3-22; Ex. 67 (APPX. 1391-1459),

TD Bank Statements (Dec. 2018-May 2019) (Persing 2nd Dep. Ex. 10), produced at TD0000859-

TD0000926 (showing wires from CBSG to HMC, including close to $1.5 million in April 2019);

Ex. 4, Persing Dep. (7/9/20), at 130:6-131:5; Ex. 9, Lau Dep., at 87:22-88:5.

       61.     Plaintiffs were made aware of the increases and did not contemporaneously object

to these increases. See Ex. 4, Persing Dep. (7/9/20), at 132:3-6, 140:3-11; see also Ex. 9, Lau Dep.,

at 79:5-7, 103:1-7.

       62.     Plaintiffs were routinely sent their account balances on the outstanding factoring

agreements throughout 2020, without any objection in writing to the amounts owed. See, e.g., Ex.

88 (APPX. 1666-1669), Email from A. Lau to K. DiPietro, et al. (1/23/19) (DiPietro Dep. Ex.

104), produced at HMC010601 (showing balance over $5.35 million); see also Ex. 89 (APPX.

1670-1672), Email from A. Lau to J. Persing (4/16/19) (DiPietro Dep. Ex. 54), produced at

CBSG(HMC)0020526-CBSG(HMC)0020527 (showing balance over $12.9 million); Ex. 1,

DiPietro Dep. (7/6/20), at 402:18-22; Ex. 4, Persing Dep. (7/9/20), 107:16-108:16, 109:9-110:1;

Ex. 78 (APPX. 1631-1636), Collection of Account Balance Emails (Persing 1st Dep. Ex. 10).

       63.     On February 25, 2019, Plaintiffs’ internal correspondence shows that Plaintiffs

acknowledged an open balance with CBSG over $10.5 million with a daily payment total of

$63,036.68. See Ex. 90 (APPX. 1673-1676), Emails between J. Persing and K. DiPietro, et al.

(2/25/19) (DiPietro Dep. Ex. 50), produced at HMC011613-HMC011615 (showing 10 agreements

with open balances).



                                                 15
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 16 of 29




       64.     On April 16, 2019, Plaintiffs’ internal correspondence shows that HMC’s daily

payment “is up to $77,255.87, with the two largest stemming from the two larger deals which

they’ve steadily increased payment for as we drew from the remaining balance,” and also stated

that “The first $3M deal [December 19, 2018 factoring agreement] is at $19,179.43 per day and

the second [February 27, 2019 factoring agreement] is now up to $19,995.00 per day and will

increase again with this week’s draw another $5K per day based on recent trends,” and further

stated that HMC’s balance “[b]ased upon my rough analysis” was “sitting at approximately

$6,362,269 due to CBSG.” Ex. 91 (APPX. 1677-1678), Emails between J. Persing and K. DiPietro

(4/16/19) (Persing 2nd Dep. Ex. 26), produced at HMC010646; see also Ex. 4, Persing Dep.

(7/9/20), at 128:14-129:1.

       65.     On May 1, 2019, in correspondence regarding an attempt to obtain a “new funding

contract” DiPietro told Mack that HMC’s “balances are big” and that she allowed them to “run

full course” so that CBSG made more money. See Ex. 92 (APPX. 1679-1681), Emails between K.

DiPietro and J. Mack (5/1/19), produced at HMC015903-HMC015904.

       66.     CBSG did not agree to provide more funding in May 2019. See Ex. 4, Persing Dep.

(7/9/20), at 138:15-17.

       67.     Plaintiffs did not dispute in writing any increases until CBSG stopped giving MCA

money and, just weeks before May 2019, DiPietro wrote Mack informing him that “HMC is

stronger than we have ever been. I know that it is 90% because of you and PAR Funding.” See Ex.

93 (APPX. 1682-1684), Email from K. DiPietro to J. Mack (4/2/19) (DiPietro Dep. Ex. 53),

produced at CBSG(HMC)0017922; see also Ex. 94 (APPX. 1685-1687), Emails between K.

DiPietro and J. Mack (5/2/19), produced at CBSG(HMC)0009908-CBSG(HMC)0009909; Ex. 1,




                                              16
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 17 of 29




DiPietro Dep. (7/6/20), at 262:22-263:12; Ex. 4, Persing Dep. (7/9/20), at 129:12-14, 137:8-20,

140:3-11; Ex. 6, Cole Dep., at 462:18-21.

       68.     When Plaintiffs began to dispute the amounts in writing, Plaintiffs stated that “The

only problem has been the rate of increase in the two daily payments without warning, not the

total amount due.” See Ex. 95 (APPX. 1688-1691), Emails between K. DiPietro and J. Mack, et

al. (5/3/19) (Persing 2nd Dep. Ex. 38), produced at CBSG(HMC)0009366-CBSG(HMC)0009368

(emphasis in original).

       Plaintiffs’ Default under Factoring Agreements, and the Consequences of Default

       69.     Under the factoring agreements, it is a default not to pay receivables collected and

to refuse to honor contractual obligations. See, e.g., Ex. 56 (APPX. 0987), Factoring Agreement

(12/19/18), at § 3.1; see also Exs. 30-55; 57-58 (APPX. 0420-0981; 1006-1056), Factoring

Agreements (same provisions).

       70.     In May 2019, Plaintiffs stopped paying Defendants entirely, and they have not paid

Defendants since their bank accounts were levied that month. See Ex. 1, DiPietro Dep. (7/6/20), at

212:5-7, 213:17-19, 214:3-7; Ex. 2, DiPietro Dep. (7/7/20), at 37:16-17, 39:4-21; Ex. 3, Persing

Dep. (3/12/20), at 371:13-372:7; Ex. 6, Cole Dep., at 137:17-20; see also Exs. 19-20 (APPX. 0111-

0143), First and Second COJs.

       71.     As of May 6, 2019, Plaintiffs had nine remaining active MCA agreements (eight

with CBSG and one with FAF) where Defendants had purchased a total of $17.2 million of future

accounts receivable from the Plaintiffs. See Ex. 28 (APPX. 0185; 0208; 0210) , O’Bryan Report,

at 4 & Attachments 5 and 7; see also Exs. 19-20 (APPX. 0111-0143), First and Second COJs; Ex.

25 (APPX. 0173-0174), Cole Dec., at ¶¶ 3-5; Ex. 100 (APPX. 1778-1916), Accounting Summary




                                                17
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 18 of 29




of Defendants’ Transactions with HMC, produced at CBSG(HMC)0024482; Exs. 49-50, 53, 55-

58 (APPX. 0817-0861; 0910-0933; 0956-1056), Factoring Agreements.

       72.     The maximum remittance allowed amount under the remaining active MCA

agreements is $21,910,673. See Ex. 28 (APPX. 0189-0190; 0287-0288), O’Bryan Report, at 8-9

& Attachment 13; see also Ex. 56 (APPX. 0982-1005), Factoring Agreement (12/19/18); Ex. 57

(APPX. 1006-1030), Factoring Agreement (2/27/19).

       73.     From a review of the Plaintiffs’ bank statements, the actual remittance amount paid

under the remaining active MCA agreements was $21,882,652, which is less than the maximum

allowable payment, and corrects 74 transactions listed in Plaintiffs’ expert’s excess payment

calculation which were either: (1) not identified in Plaintiffs’ bank statements; (2) were duplicate

entries on the expert’s schedule; or (3) did not represent a payment to Defendants, including one

instance where Plaintiffs’ expert calculated a $247,832 deposit to Plaintiffs as a payment to

Defendants. See Ex. 28 (APPX. 0190-0191; 0211-0280; 0286-0290), O’Bryan Report, at 9-10 &

Attachments 8, 12-14; Ex. 8, O’Bryan Dep., at 25:14-22; see also Exs. 63-65, 67 (APPX. 1126-

1384; 1391-1459), Plaintiffs’ Bank Statements; Ex. 3, Persing Dep. (3/12/20), at 42:4-20.

       74.     Plaintiffs closed the bank account at TD Bank from which Defendants were

withdrawing ACH debits in May 2019. See Ex. 3, Persing Dep. (3/12/20), at 150:10-14, 166:17-

167:17; see also Ex. 67 (APPX. 1391-1459), TD Bank Statements (Dec. 2018-May 2019) (Persing

2nd Dep. Ex. 10), produced at TD0000859-TD0000926.

       75.     Defendants advanced Plaintiffs all of the money under the parties’ factoring

agreements, and Plaintiffs received, kept, and used all of that money to operate HMC’s business

and generate income from it. See Ex. 1, DiPietro Dep. (7/6/20), at 253:6-10; Ex. 2, DiPietro Dep.

(7/7/20), at 37:8-9, 43:5-8, 187:20-22; Ex. 3, Persing Dep. (3/12/19), at 276:16-277:1; Ex. 4,



                                                18
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 19 of 29




Persing Dep. (7/9/20), at 150:15-19; see also Ex. 97 (APPX. 1697-1772), HMC QuickBooks

Transaction Detail by Account (as of April 30, 2019) (Persing 1st Dep. Ex. 11).

       76.     Daily ACH debits are authorized by the parties’ factoring agreements, and Plaintiffs

provided bank account access to Defendants. See, e.g., Ex. 56 (APPX. 0985-0987; 0994; 0996-

0997), Factoring Agreement (12/19/18), at p. 2, §§ 1.1, 1.2, 1.11, 1.13 (Protection 7), p. 11

(Authorization Agreement for Direct Deposit), p. 13 (Authorization to Resume ACH Debiting

Form), p. 14 (agreeing to allow bank account access); see also Exs. 30-55; 57-58 (APPX. 0420-

0981; 1006-1056), Factoring Agreements (same provisions); Ex. 2, DiPietro Dep. (7/7/20), at

181:10-16.

       77.     UCC notices are authorized by the parties’ factoring agreements. See, e.g., Ex. 56

(APPX. 0986; 0990), Factoring Agreement (12/19/18), at § 1.13 (Protection 3) and p. 7 (Security

Agreement); see also Exs. 30-55; 57-58 (APPX. 0420-0981; 1006-1056), Factoring Agreements

(same provisions).

       78.     The filing of a confession of judgment is authorized by the parties’ factoring

agreements. See, e.g., Ex. 56 (APPX. 0986-0988; 0991; 0999-1002), Factoring Agreement

(12/19/18), at §§ 1.13 (Protection 2), 3.2, 3.4, and p. 8 (Disclosure for Confession of Judgment),

pp. 16-19 (Mandatory Joint Affidavit of Confession of Judgement); see also Exs. 30-55; 57-58

(APPX. 0420-0981; 1006-1056), Factoring Agreements (same provisions); Ex. 2, DiPietro Dep.

(7/7/20), at 182:9-11; Ex. 6, Cole Dep., at 31:3-6, 106:4-14.

       79.     On May 9, 2019, Plaintiffs were declared to be in default under certain of the

parties’ factoring agreements in which amounts of purchased receivables were not paid in

appropriate amounts, and by not honoring contractual obligations and agreements. See Exs. 19-20,

60 (APPX. 0115-0117; 0131-0133; 1077-1110), First and Second COJs, Affidavits of Default and



                                                19
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 20 of 29




Second COJ Accounting History (Ex. H); see also Ex. 6, Cole Dep., at 30:3-31:2, 35:19-36:11,

36:24-38:2, 40:17-41:18, 42:4-43:1, 45:5-14, 135:20-137:23, 180:16-19, 189:23-190:16, 191:3-8.

       80.     Defendants filed their first confession of judgment against Plaintiffs on May 14,

2019, in which Defendants sought to collect on more than $11 million in purchased but unpaid

receivables from the parties’ factoring agreements. See Ex. 19 (APPX. 0111-0127), First COJ.

       81.     After the first confession of judgment was stricken, Defendants filed their second

confession of judgment, against HMC only, on October 3, 2019, in which Defendants again sought

to collect on more than $11 million in purchased but unpaid receivables from the parties’ factoring

agreements. See Ex. 20 (APPX. 0128-0143), Second COJ.

       Plaintiffs Admit They Owe Defendants Millions of Dollars

       82.     On May 9, 2019, DiPietro stated that she “tripled checked each contract” and stated

that HMC had “a total balance of $8,989,663.05” owed to Defendants. See Ex. 96 (APPX. 1692-

1696), Email from K. DiPietro to J. Cole, et al. (5/9/19) (Persing 2nd Dep. Ex. 35), produced at

CBSG(HMC)0009571.-CBSG(HMC)0009572; see also Ex. 4, Persing Dep. (7/9/20), at 149:4-11.

       83.     On May 13, 2019, Plaintiffs admit in internal correspondence that CBSG has

“provided HMC $26,011,550.96,” that HMC has paid a total of $22,914,985.39,” and that HMC

has “an outstanding balance of $9,099,227.49.” See Ex. 98 (APPX. 1773-1774), Email from K.

DiPietro to J. Persing, et al. (5/13/19), produced at HMC010749 (DiPietro Dep. Ex. 61).

       84.     In an affidavit filed on June 19, 2019 in the First COJ Action, DiPietro testified that

CBSG provided HMC “a total of $11,811,779 and HMC has repaid a total of $8,134,783 within

the past year, a difference of $3,676,996.” See Ex. 23 (APPX. 0167), Affidavit of K. DiPietro

(6/19/19) (DiPietro Dep. Ex. 93).




                                                 20
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 21 of 29




       85.      In verified interrogatory responses submitted in this case, Plaintiffs admit they

received from Defendants approximately $3.4 million more than they paid to Defendants. See Ex.

22 (APPX. 0159-0160), Pls.’ Interrogatory Answers, No. 10 (“On May 14, 2019 defendants filed

a confession of judgment with the Philadelphia Court of Common Pleas misrepresenting the

balance owed by plaintiff to be $11,407,826.93 when it owed no more than approximately $3.4

million.”).

       86.      In deposition, HMC’s CFO admitted that HMC’s books and records from April

2019—specifically, HMC’s QuickBooks statements—show that HMC received nearly $4 million

more than it paid to Defendants. See Ex. 3, Persing Dep. (3/12/20), at 357:2-21, 362:7-365:1,

365:11-368:13, 371:13-372:1; Ex. 4, Persing Dep. (7/9/20), at 15:15-22; see also Ex. 97 (APPX.

1697-1772), HMC QuickBooks Transaction Detail by Account (as of April 30, 2019) (Persing 1st

Dep. Ex. 11).

       87.      Plaintiffs’ expert relied upon statements by DiPietro, HMC’s CEO, and Persing,

HMC’s CFO, that HMC made certain payments, and he assumed that the daily payments on the

December 19, 2018 and February 27, 2019 factoring agreements remained the same, but he did

not actually check all of the payments on the bank statements, he did not total the amounts paid to

HMC or owed in total to Defendants, and he did not receive all bank statements—and, the alleged

amounts of “excess payments” in his report are not being claimed as damages owed to Plaintiffs.

See Ex. 10, July 10, 2020 Deposition of Charles Lunden (“Lunden Dep.”), at 61:10-17, 62:22-

63:6, 180:18-22, 204:11-19, 201:4-8, 201:12-17, 202:22-203:6, 203:15-23, 206:7-11, 206:15-17,

207:12-208:3, 224:24-225:7, 230:5-231:10, 236:9-16, 241:15-18, 246:12-17.




                                                21
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 22 of 29




       Plaintiffs’ Purported Damages Are Exclusively Contained in Their Expert’s Report

       88.     DiPietro and Persing testified that Plaintiffs’ alleged damages are exclusively

contained and stated within their expert report, claiming that: “The expert report explains exactly

what we are claiming as damages for lost clients”; “we are not’ claiming damages for any lost

customers beyond the expert report; “whatever we are seeking is in the most recent documents that

you have been provided”; “the reason we hired the damages expert is so we could be as concise

and exact as possible as it related to the quantifiable damages that we incurred”; “the claim for

damages is centered about the damages report”; and, “The damages that we have provided are in

the damages report.” See Ex. 2, DiPietro Dep. (7/7/20), at 140:22-141:16, 146:22-147:2, 147:11-

148:2, 149:16-150:7, 151:6-9, 153:16-20; see also Ex. 4, Persing Dep. (7/9/20), at 171:11-15; Ex.

21 (APPX. 0147), Ltr. from S. Heskin to Hon. Juan R. Sánchez (4/7/20), at p. 3 (“HMC could

hardly proceed to trial without its expert report, as it would be essentially unable to prove any of

its damages.”) (emphasis in original).

       89.     The alleged lost profit damages are exclusively contained within Exhibit A to the

Lunden report, which identifies the seven purported lost customers, and claims damages in the

amount of $2,666,910. See Ex. 2, DiPietro Dep. (7/7/20), at 158:4-159:1; see also Ex. 29 (APPX.

0309), April 2, 2020 Expert Report of Charles Lunden (“Lunden Report”), at Exhibit “A” (DiPietro

Dep. Ex. 101); Ex. 10, Lunden Dep., at 82:14-16, 113:14-16, 192:18-193:16, 194:17-23, 196:13-

23, 221:21-222:10, 222:16-19, 226:4-6, 244:11-17, 247:8-11.

       Plaintiffs’ Purported “Lost Customers” Are Not Lost

       90.     Armada Hoffler: A representative from Armada Hoffler (or AHP Construction)

testified in an affidavit that it hired HMC just one time, that the work on that project was completed

in or around April 26, 2018, and that since May of 2019, Armada Hoffler has continued sending



                                                 22
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 23 of 29




HMC invitations to bid on Armada Hoffler projects. See Ex. 24 (APPX. 0171), Affidavit of J.

Timothy Hodges, at ¶¶ 2, 4 (Lunden Dep. Ex. 13); see also Ex. 2, DiPietro Dep. (7/7/20), at 159:2-

6; Ex. 28 (APPX. 0193), O’Bryan Report, at 12.

       91.     DPR Construction: A DPR representative testified in a deposition that it had

subcontracted two projects to HMC, that DPR sent HMC 95 bids from 2013 to 2018, and that DPR

is still soliciting proposals from HMC. See Ex. 11, June 4, 2020 Deposition of Christopher

Hoffman (“Hoffman Dep.”), at 21:17-22, 22:1-3, 28:15-18, 31:9-14 (Lunden Dep. Ex. 7).

       92.     From July 2019 until April 21, 2020, DPR offered HMC 29 invitations to bid and

DPR did not reduce the number of bids to HMC since May of 2019, DPR has not rejected any bids

from HMC at all, and DPR would still “consider hiring” HMC. See Ex. 11, Hoffman Dep., at 22:4-

7, 43:16-21, 43:22-44:15; see also Ex. 99 (APPX. 1775-1777), DPR Bid List (Hoffman Dep. Ex.

7); Ex. 28 (APPX. 0195), O’Bryan Report, at 14.

       93.     A DPR representative testified that HMC “absolutely” did not lose its business with

DPR as a result of the conduct of CBSG and that DPR is not a lost customer of HMC. See Ex. 11,

Hoffman Dep., at 23:5-24:1, 52:13-16.

       94.     Hensel Phelps: A representative from Hensel Phelps testified in an affidavit that

since May of 2019, Hensel Phelps has done business with HMC and, Hensel Phelps has been

engaging with HMC on possible work on an upcoming project, as recently as April/May 2020. See

Ex. 27 (APPX. 0178-0179), Affidavit of Clif Fesler, at ¶¶ 3, 6-7 (Lunden Dep. Ex. 12); see also

Ex. 61 (APPX. 1111-1113), Hensel Phelps Job Audit Report; Ex. 66 (APPX. 1385-1390), Sandy

Spring Bank Records Excerpts (showing payments from Hensel Phelps from August through

November 2019); Ex. 28 (APPX. 0194), O’Bryan Report, at 13.




                                               23
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 24 of 29




       95.       Hensel Phelps’ representative testified that Hensel Phelps did not receive any

notices of assignment/lien from CBSG, and that Hensel Phelps has no documentation or records

of any adverse action taken by Hensel Phelps against HMC in response to any notices of

assignment/lien. See Ex. 27 (APPX. 0178-0179), Affidavit of Clif Fesler, at ¶¶ 3-5.

       96.       Parkhurst Dining: A Parkhurst representative testified in a deposition that the

reason Parkhurst has not hired HMC has nothing to do with CBSG, and that he is not using HMC

now because he has no projects. See Ex. 12, June 4, 2020 Deposition of Dave Freeland (“Freeland

Dep.”), at 30:8-14, 31:7-17, 36:5-10, 55:9-19; see also Ex. 28 (APPX. 0195), O’Bryan Report at

14.

       97.       Parkhurst’s representative testified that one individual who used to work with HMC

stopped using HMC when DiPietro took over the company from her father. See Ex. 12, Freeland

Dep., at 35:23-36:4; see also Ex. 77 (APPX. 1628-1630), Email from J. Hallman to A. Keeler

(6/13/19), produced at PD0002272-PD0002273 (Freeland Dep. Ex. 3).

       98.       Potomac Construction: Potomac’s CFO stated in response to written deposition

questions that its last business with HMC was in August 2018, that Potomac stopped doing

business with HMC because Potomac could not count on HMC as a reliable subcontractor, and

that it never received a UCC notice. See Ex. 14 (APPX. 0003-0005), Potomac Written Deposition

Answers, Nos. 3, 7, 9, 11-14 (Lunden Dep. Ex. 10); see also Ex. 28 (APPX. 0194), O’Bryan

Report, at 13.

       99.       Robins & Morton: A representative from Robins & Morton testified in an affidavit

that it hired HMC just one time and that after that one project, HMC has not bid on a single

subsequent project of Robins & Morton. See Ex. 26 (APPX. 0176), Affidavit of Steve Wiley, at

¶¶ 3, 5 (Lunden Dep. Ex. 11); see also Ex. 28 (APPX. 0194), O’Bryan Report, at 13.



                                                 24
         Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 25 of 29




         100.   HMC’s CFO testified that HMC received payments from Robins & Morton after

May/June 2019. See Ex. 3, Persing Dep. (3/12/20), at 169:17-170:17, 178:4-14; see also Ex. 68

(APPX. 1460-1551), Oct. 2019 and Dec. 2019 Bank Statements (Persing 1st Dep. Ex. 2), at APPX.

1530 (showing approximately $88,000 payment from Robins & Morton on October 2, 2019), and

APPX. 1541 (showing approximately $83,000 payment from Robins & Morton on December 26,

2019).

         101.   Sodexo: A representative of Sodexo testified in response to written deposition

questions that Sodexo’s last business with HMC was August 2018, and that the company has not

done any business with HMC since 2018 for a variety of business reasons, and that HMC has not

lost the opportunity to subcontract on future Sodexo projects by being placed in “delete status with

an L payment block.” See Ex. 13, June 30, 2020 Deposition of Stephen Dabrowski (“Dabrowski

Dep.”), at 4:23-5:3; 5:7-8, 5:22-6:1, 11:10-12:3 (Lunden Dep. Ex. 9); see also Ex. 28 (APPX.

0195), O’Bryan Report, at 14.

         102.   Sodexo’s representative testified that its receipt of the notices of assignment and

lien from CBSG “is not the reason why Sodexo has not done any business with HMC since 2018,”

and See Ex. 13, Dabrowski Dep., at 6:1-3.

         103.   Sodexo’s representative testified that Sodexo’s receipt of the UCC-1 lien notice did

not harm HMC’s reputation with Sodexo and “had no impact on HMC’s opportunity to bid to

subcontract on future Sodexo projects.” See Ex. 13, Dabrowski Dep., at 12:12-20.

         104.   Plaintiffs’ expert never spoke or otherwise communicated with any of the above

purported “lost customers” in forming his opinion, and, despite being made aware of the foregoing

testimony, he testified that he would not change his testimony or report in any way based upon the

foregoing discovery from the alleged “lost customers.” See Ex. 10, Lunden Dep. at 101:14-17,



                                                 25
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 26 of 29




114:3-6, 122:3-9, 122:17-21, 123:23-125:14, 143:10-20, 154:13-18, 163:8-12, 166:9-18, 170:24-

171:5, 181:5-11, 185:17-22, 188:4-10; see also id. at 140:10-13, 150:6-9, 153:14-154:12, 162:7-

15, 170:10-23, 173:12-15, 185:11-16, 188:1-3, 244:24-245:5 (conceding that he did not consider

this evidence in reaching his conclusions).

       105.    Plaintiffs’ expert merely “assumed” these customers were lost for the reason

DiPietro and HMC’s CFO said (i.e., the distribution and receipt of lien notices), he took DiPietro

and HMC’s CFO “at their word” that these customers were allegedly “lost” without “any further

investigation,” and he formed his opinion on “that information alone.” See Ex. 10, Lunden Dep. at

101:18-102:8, 122:22-123:2, 123:6-9, 142:20-143:2, 191:24-192:13; see also Ex. 2, DiPietro Dep.

(7/7/20), at 161:24-162:1 (“It is my belief that we have lost those customers.”).

       Defendants’ Evidence Shows Plaintiffs Owe Defendants Millions of Dollars

       106.    Further, the accounting summary showing Defendants’ transactions with HMC

shows that Defendants advanced $25,432,102.20 to HMC, had been paid $21,886,152.49, and had

purchased a total of $36,549,626.08 in future receivables. Ex. 25, Cole Dec., at ¶¶ 3-5; see also

Ex. 100 (APPX. 1778-1916), Accounting Summary of Defendants’ Transactions with HMC,

produced at CBSG(HMC)0024482; Ex. 28 (APPX. 0185), O’Bryan Report, at 4.

       107.    Plaintiffs owe Defendants $12,872,484 for unpaid accounts receivable (including

prejudgment interest to which Defendants are entitled under the factoring agreements). See Ex. 28

(0186-0188; 0208; 0210; 0283), O’Bryan Report, at 5-7 & Attachments 5, 7 and 9; Ex. 8, O’Bryan

Dep., at 29:21-30:6, 111:6-18; see also Ex 100 (APPX. 1778-1916), Accounting Summary of

Defendants’ Transactions with HMC, produced at CBSG(HMC)0024482; Exs. 49-50, 53, 55-58

(APPX. 0817-0861; 0910-0933; 0956-1056), Factoring Agreements; Exs. 63-68 (APPX. 1126-

1551), Plaintiffs’ Bank Records.



                                                26
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 27 of 29




       108.   Plaintiffs have paid Defendants several millions of dollars less than HMC received

from Defendants and, as a result, Plaintiffs owe Defendants a minimum of $3,317,079 simply by

comparing the amounts funded by Defendants to what was remitted by HMC, and adding the

statutory interest to which Defendants would be entitled under the parties’ factoring agreements.

See Ex. 28 (APPX. 0187-0188; 0211-0282; 0284), O’Bryan Report, at 6-7 & Attachments 8 (HMC

Bank Statement Database) and 10; Ex. 8, O’Bryan Dep., at 9:23-11:22, 20:22-21:1, 24:25-25:22;

see also Ex. 63-65, 67 (APPX. 1126-1384; 1391-1459), Plaintiffs’ Bank Statements; Ex. 6, Cole

Dep., at 434:9-12, 468:14-19; Exs. 49-50, 53, 55-58 (APPX. 0817-0861; 0910-0933; 0956-1056),

Factoring Agreements.

       109.   More specifically, Defendants deposited into Plaintiffs’ bank accounts $24,950,597

in funding but Plaintiffs only remitted $21,882,652 in accounts receivable to Defendants. See Ex.

28 (APPX. 0186-0187; 0211-0282), O’Bryan Report, at 5-6 & Attachment 8 (HMC Bank

Statement Database); Ex. 8, O’Bryan Dep., at 9:23-11:22, 24:25-25:22.

Dated: July 23, 2020                                Respectfully submitted:

                                                    FOX ROTHSCHILD LLP

                                                    By: /s/ Brett A. Berman
                                                    Brett A. Berman
                                                    2000 Market Street, 20th Floor
                                                    Philadelphia, PA 19103-3222
                                                    Telephone: (215) 299-2842
                                                    Fax: (215) 299-2150
                                                    bberman@foxrothschild.com

                                                    Jonathan D. Christman
                                                    10 Sentry Parkway
                                                    Suite 200, P.O. Box 3001
                                                    Blue Bell, PA 19422
                                                    Telephone: (610) 397-6500
                                                    Fax: (610) 397-0450
                                                    jchristman@foxrothschild.com



                                               27
Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 28 of 29




                                    Attorneys for Defendants Complete Business
                                    Solutions Group, Inc. d/b/a Par Funding
                                    and Fast Advance Funding, Inc.




                               28
        Case 2:19-cv-03285-JS Document 54-1 Filed 07/23/20 Page 29 of 29




                                CERTIFICATE OF SERVICE

       I, Brett A. Berman, hereby certify that, on this date, I caused the foregoing document to be

filed electronically with this Court, where it is available for viewing and downloading from the

Court’s ECF system, and that such electronic filing automatically generates a Notice of Electronic

Filing constituting service of the filed document, upon the following:

                                        Shane R. Heskin
                                       William H. Fedullo
                                 WHITE AND WILLIAMS LLP
                                       1650 Market Street
                                  One Liberty Place, Suite 1800
                                  Philadelphia, PA 19103-7395
                                 heskins@whiteandwilliams.com
                                fedullow@whiteandwilliams.com

                 Attorneys for Plaintiffs HMC Incorporated and Kara DiPietro


                                                     By: /s/ Brett A. Berman
                                                             Brett A. Berman

Dated: July 23, 2020
